___________

                                No. 96-2909
                                ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Nebraska.
Steven C. Taylor,                    *
                                     *
           Appellant.                *
                                ___________

                    Submitted: January 15, 1997

                           Filed: February 18, 1997
                                ___________

Before BEAM, ROSS, and HANSEN, Circuit Judges.
                           ___________

BEAM, Circuit Judge.


     Steven C. Taylor appeals the district court's1 denial of his
motion    to   suppress    evidence    gathered   pursuant   to   Taylor's
warrantless arrest.       We affirm.




     The Honorable Lyle E. Strom, United States District Judge for
the District of Nebraska, adopting the Report and Recommendation of
the Honorable Kathleen A. Jaudzemis, United States Magistrate Judge
for the District of Nebraska.
I.   BACKGROUND


     Omaha police arrested a drug dealer in April 1995, who agreed
to cooperate with authorities.   The newly acquired informant knew
his source of methamphetamine only as "Steve," but provided police
with "Steve's" telephone number, address, and a description of his
vehicle.   Officers checked out this information and identified
Steven Taylor as the supplier.   Under the officers' supervision,
the informant then called Steve and arranged for delivery of
methamphetamine to room 103 of the Savannah Suites Motel.        The
informant warned that "Steve" was "famous for being late" but that
he always arrived with drugs as promised.   The final phone call was
placed at 6:00 in the evening, and a tape recording of the
conversation reveals "Steve" promising that he was on his way.      At
7:00 p.m. Taylor arrived at room 103 of the Savannah Suites and
found police waiting.   Taylor was arrested and searched.    He was
carrying an ounce and a half of methamphetamine, a scale, a loaded
.38-caliber revolver, and a set of nunchakus.   Taylor was informed
of his rights, agreed to be interviewed and quickly    confessed.


     After he was indicted, Taylor moved to suppress all evidence
obtained as a result of his arrest, including the items recovered
from his person and his incriminating statements.     He argued that
the arrest was unsupported by probable cause, in violation of the
Fourth Amendment of the United States Constitution.   The magistrate
judge conducted an evidentiary hearing and made a recommendation
that the motion be denied, which recommendation the district court
adopted.   Taylor then entered a conditional plea of guilty to
charges that he possessed methamphetamine with the intent to
distribute it, in violation of 21 U.S.C. SS 841(a)(1) and that, as
a felon, he violated 18 U.S.C. SS 922(g)(1) by possessing a
firearm.    He appeals the suppression ruling.


II.   DISCUSSION


      We will only overturn a district court's finding of probable
cause to make a warrantless arrest if it is clearly erroneous.
United States v. Morgan, 997 F.2d 433, 435 (8th Cir. 1993).
Determining probable cause to arrest requires the court to focus on
the moment the arrest was made and to ask whether "the facts and
circumstances within [the officers'] knowledge and of which they
had reasonably trustworthy information were sufficient to warrant
a prudent man in believing that the petitioner had committed or was
committing an offense."        Beck v. Ohio, 379 U.S. 89, 91 (1964).
This calculation "does not depend upon individual facts; rather it
depends on the cumulative effect of the facts in the totality of
the circumstances."      United States v. Brown, 49 F.3d 1346, 1349
(8th Cir. 1995).


      Taylor relies on United States v. Everroad, 704 F.2d 403 (8th
Cir. 1983) to argue that his mere presence in a location known to
be the site of criminal activity was insufficient to establish
probable cause for his arrest.       This is a correct statement of the
law, but it has very little relevance to these facts.          Taylor was
not arrested merely because of his physical location.           The Omaha
police     believed   Taylor   was   committing   a   crime   because   of
intelligence provided by a previously unknown informant.                The
pertinent inquiry, then, is whether the informant was sufficiently
trustworthy to support the officers' belief that Taylor was engaged
in criminal activity.




                                     -3-
        "Where a previously unknown informant provides information,
the informant's lack of a track record requires 52 F.3d 172, 174 (8th Cir. 1995) (quoting
Brown,    49   F.3d   at   1349).   This   confirmation   can   consist   of
verifying details that would not, standing alone, lead police to
suspect a crime.       United States v. Wilson, 964 F.2d 807, 809-10
(8th Cir. 1992).


     Here, the informant correctly identified Taylor's address,
phone number, vehicle and first name.        He also correctly predicted
that Taylor would arrive at room 103 of the Omaha Savannah Suites
on a certain date, even including a warning that Taylor would be
late.    Taken together, these facts established sufficient grounds
to support a belief that Taylor was committing or had committed an
offense involving drug trafficking.


     At the suppression hearing, defense counsel sought to explore
the informant's criminal history, arguing that the informant's
prior convictions undermined his credibility.       The magistrate judge
sustained objections to this line of inquiry, which Taylor asserts
was an abuse of discretion.2        We disagree.




      Taylor reports that the objections were sustained based on
Federal Rule of Evidence 403. Our review of the transcript
indicates that the objections were not based on undue prejudice but
on relevance, which is guided by Rule 401. We review rulings based
on either provision for abuse of discretion.      United States v.
Johnson, 934 F.2d 936, 941 (8th Cir. 1991) (Rule 403) and United
States v. Scholle, 553 F.2d 1109, 1124 (8th Cir. 1977) (Rule 401).

                                     -4-
     When an informant's data is at least partially corroborated,
attacks upon credibility and reliability are not crucial to the
finding of probable cause.    United States v. Gladney, 48 F.3d 309,
313 (8th Cir. 1995); United States v. Humphreys, 982 F.2d 254, 259
(8th Cir. 1992).       Therefore, the police were not required to
investigate the informant's criminal background before lending
credence to a story which they had already confirmed in many
respects.    The magistrate judge did not abuse her discretion in
excluding evidence of the informant's criminal record or police
knowledge thereof.


III. CONCLUSION


     We have carefully considered each of Taylor's arguments and
find them to be without merit.    The decision of the district court
is affirmed.


A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -5-